Exhibit 10.19
FUEL TECH, INC.
EMPLOYMENT AGREEMENT — GENERAL
Agreement made as of the 1st day of April, 2010 between Fuel Tech, Inc., a
Delaware Corporation (the “Company”) with its principal place of business at
27601 Bella Vista Parkway, Warrenville, IL 60555, and Douglas G. Bailey of 30
Lyons Plains Road Westport CT 06880 (“Employee”).
In consideration of the Company’s employment of Employee and the compensation to
be paid to the Employee, the Company and the Employee agree, as follows:

1.   Employment Status.

  (a)   Employment with the Company is contingent on Employee signing this
agreement. Employee shall also be entitled to participate in such benefits as
the Company provides to its employees generally.

No statement in this Employment Agreement shall be construed to grant any
Employee an employment contract of fixed duration. Nothing contained in any
provision of this Employment Agreement shall be interpreted as altering the
at-will employment relationship or as a limitation, either express or implied,
on the Company’s right to discipline or discharge an Employee. Either the
Employee or the Company may terminate the employment relationship at any time,
for any reason, with or without notice and with or without cause.

  (b)   Position. Employee is initially employed as President and Chief
Executive Officer, on an interim basis.     (c)   Base Salary, Sign-On Bonus.
Employee shall initially have a monthly base salary of $32,500, prorated from
commencement of employment and paid semi-monthly.     (d)   Executive Officer
Incentive Plan. Employee shall be entitled to participate in the Company’s 2010
Executive Officer Incentive Plan (the “EOIP”) with an initial Incentive Pool
Participation Percentage (as that term is defined in the EOIP) for the interim
CEO/President of 37.5% of the Incentive Pool (as that term is defined under the
EOIP) subject to the terms and conditions of the 2010 EOIP as approved from time
to time by the Compensation and Nominating Committee of the Board of Directors
of the Company (“Committee”). For subsequent calendar years following 2010,
Employee shall participate in such incentive plan, if any, as determined by the
Company, in its sole discretion. Employee acknowledges and agrees that the
Company is under no obligation to adopt an EOIP or any other incentive plan for
any such subsequent period, and may withdraw or change the EOIP in any respect,
including the Employee’s Incentive Pool Participation Percentage therein, or to
otherwise substitute a different incentive plan in lieu of the EOIP.     (e)  
Vacation. 14 days of vacation from date of hire through December 31, 2010, fully
accrued as of Employee’s hire date. Thereafter, commencing January 1, 2011,
Employee shall be entitled to 19 days of vacation per calendar year accrued
under the Company’s normal vacation policy.     (f)   Benefit Plans. Employee
shall be entitled to participate in the Company’s 401 (k) and Profit Sharing
Plan and such other benefit and health and welfare plans as are extended by the
Company to employees generally.     (g)   Salary Continuation/Change of Control.
If Employee’s employment is involuntarily terminated not for cause within a year
after an event of “Change of Control” as defined in the Fuel Tech, Inc.
Incentive Plan (“Plan”), Employee shall be entitled to continuation of base
salary and benefits for up to the earlier of one year after such termination or
until Employee shall attain comparable employment with an equivalent salary.
“Benefits” for this purpose shall include Medical and Dental coverage, 401
(k) participation and other plans and programs in which the officers of the
Company generally are entitled to participate, and, with respect to EOIP
payouts, such amount for a prior year as is earned but unpaid under the terms of
that prior year plan and, for a current year, such amount as the Compensation
and Nominating Committee of the Board of Directors of the Company, or any

 



--------------------------------------------------------------------------------



 



      successor company, shall approve. “Cause” shall mean conviction of
Employee under or a plea of guilty by Employee to any state or Federal felony
charge (or the equivalent thereof outside the United States); any instance of
fraud, embezzlement, self-dealing, insider trading or similar malfeasance with
respect to the Company regardless of amount; substance or alcohol abuse; or
other conduct for which dismissal has been identified in the Fuel Tech, Inc.
Employee Handbook, or any successor manual, or the Company’s Code of Business
Conduct and Ethics, all as from time to time in effect, as a potential
disciplinary measure.

2.   Best Efforts. The Employee while employed by the Company shall devote
Employee’s best efforts, and Employee’s time and attention to the interests of
the Company as required by the Company and shall faithfully perform all duties
from time to time assigned to Employee and shall conform to all of the Company’s
requirements for proper business conduct including, without limitation, the
Company’s policies, procedures and guidelines set forth in the Company’s Code of
Business Ethics and Conduct, and the Company’s Employee Handbook as well as all
applicable national, state, and local laws, regulations, and ordinances. The
Company reserves the right, in its sole discretion, to change any such policies,
procedures, or guidelines, in whole or in part, at any time in the future, with
or without notice to Employee.   3.   Disclosure. Employee shall disclose
promptly and completely to the Company in writing, and shall respond to all
inquiries made by the Company whether during or after employment about, all
inventions, programs, processes, software, data, formulae, trade secrets, ideas,
concepts, discoveries and developments (“Developments”), whether patentable or
not, which during employment the Employee may make, conceive, reduce to writing
or other storage media, or with respect to which Employee shall acquire the
right to grant licenses or to become licensed, either solely or jointly with
others, which:

  (a)   Relates to any subject matter with which Employee’s work for the Company
may be concerned; or     (b)   Relates to or is concerned with the business,
products or projects of the Company or that of its customers; or     (c)  
Involves the use of the Company’s time, material or facilities.

    Employee agrees that all such Developments are and shall remain the sole and
absolute property of the Company or its nominees, Employee will not withhold
Developments from the Company for the use or benefit of Employee or any other
person or entity after Employee’s employment terminates.   4.   Copyrights.
Employee agrees that all writings, illustrations, models, pictures, software,
and other such materials and original works of authorship created or produced by
Employee during the term of his employment with the Company and relating to his
employment with the Company shall be work made for hire under U.S. copyright
laws and shall be at all times the sole and absolute property of the Company or
its nominees. To the extent that such works are not works made for hire under
the U.S. copyright laws, then Employee grants, assigns, and transfers to the
Company any and all rights (including but not limited to copyrights) in and to
all such works.   5.   Assignment. At all times during and after Employee’s
employment with the Company and at no expense to Employee, Employee shall
execute and deliver such assignments and other documents as may be reasonably
requested by the Company to obtain or uphold for the benefit of the Company,
patents, trademarks, and copyrights in any and all countries for Developments,
whether or not Employee is the inventor or creator thereof. The Company shall be
the sole and absolute owner of any resulting patents, trademarks, and copyrights
for Developments.   6.   Development Exclusions. This Employment Agreement does
not apply to a Development or an original work of authorship that was developed
entirely on the Employees’ own time and that used no equipment or facility or
trade secret information of the Company and (a) that does not result from any
work performed by the Employee for the Company or (b) that does not relate to
the business of the Company.

 



--------------------------------------------------------------------------------



 



7.   Development Compensation. Employee shall receive no compensation for
actions required of the Employee under the requirements of Sections 3 and 4 and
5 above whether during or after termination of employment, provided, however,
that Employee shall be reimbursed by the Company for any of Employee’s
reasonable out of pocket expenses necessarily arising out of such actions and
such expenses are approved in advance by the Company.   8.   Confidentiality;
Non-Use. At all times during and after Employee’s employment by the Company,
Employee shall hold in strictest confidence, and, without the express prior
written authorization of the officer of the Company to whom Employee reports or
of the Board of Directors of the Company, Employee shall not disclose or
transfer to any third party or use for Employee’s own benefit, any Development
or any secret or confidential Company information relating to research or
development programs, products or services, customer information, customer
lists, business processes, business plans, or sales or marketing plans.   9.  
Company Property. Employee shall carefully preserve the Company’s property and
not convert it to personal use. At the termination of Employee’s employment,
Employee shall return to the Company any and all Company property entrusted to
Employee, including without limiting the generality of the foregoing, all notes,
correspondence, books, laboratory logs, computer disks and tapes or other data
storage media, engineering records, drawings; and also any keys, key cards,
credit cards, telephone cards, computers, equipment and vehicles.   10.  
Employee Disputes. Employee agrees that in any claim which he may bring against
the Company or which the Company may bring against the Employee, the Employee
now and will in the future agree and consent that, at the Company’s sole
election and in its absolute discretion, any such claim may be determined in
arbitration or, once initiated in any court by the Employee, may be removed by
the Company from that court to arbitration.   11.   Arbitration. Except as
otherwise provided in this section, any controversy or claim between Employee
and the Company arising out of or relating to Employee’s employment or
termination of employment or any other dispute between the parties, whether
arising in tort, contract, or pursuant to a statute, regulation, or ordinance
now in existence or which may in the future be enacted or recognized, will be
settled and determined by a single arbitrator whose award will be accepted as
final and binding upon the parties. The arbitration will be conducted within the
district of the federal district court with jurisdiction over Employee’s most
recent place of employment with the Company and in accordance with the American
Arbitration Association (“AAA”) Employment Arbitration Rules in effect at the
time such arbitration is properly initiated, except in the event of any conflict
with applicable law or the terms of this section, in which case applicable law
will take precedence under all circumstances and the terms of this Agreement
will take precedence over the AAA rules. The arbitrator will render a written
decision to the parties setting forth the rationale for any award. The costs of
the arbitration, including administrative fees and fees charged by the
arbitrator, will be allocated pursuant to the AAA rules or, in the absence of
any rules covering such costs, will be shared equally between the parties. Each
party will bear its or his own travel expenses and attorneys’ fees. A judgment
may be entered upon the arbitrator’s decision and the decision will be
enforceable by any court having jurisdiction thereof. In any situation in which
emergency injunctive relief may be necessary, either party may seek such relief
from a court until such time as the arbitrator is able to address the matter
covered by this section.   12.   Waiver of Jury Trial. In the event that either
party files, and is allowed by the courts to prosecute, a court action on a
dispute between the Employee and the Company, the plaintiff in such an action
agrees not to request, and hereby waives his, her, or its right to, a trial by
jury.   13.   Law. This Employment Agreement and any disputes arising between
the Company and Employee shall be interpreted and governed by the law of the
state of Employee’s last place of employment with the Company, excluding its
choice of laws rules.   14.   Integration: No Oral Modifications. This written
Employment Agreement is the only employment agreement between the Company and
the Employee and supersedes all other writings or understandings

 



--------------------------------------------------------------------------------



 



    related to Employee’s employment. This Employment Agreement, including this
provision, may not be modified by any oral statements made by any person. This
Employment Agreement, including this provision, may be modified only by a
written agreement signed both by the Employee and by an authorized officer of
the Company.   15.   Severability. Company and Employee agree that if any of the
agreements, covenants, restrictions and waivers by Employee in this Employment
Agreement is held invalid by a court of competent jurisdiction, such provisions
shall be stricken or modified by the Court and the remaining and modified
provisions shall remain in full force and effect.   16.   Condition Precedent. A
condition precedent to the legal effectiveness of this Employment Agreement is
the prior approval by the Compensation and Nominating Committee of the Company’s
Board of Directors and the Board of Directors itself that the Company enters
into this Employment Agreement with Mr. D.G. Bailey on the terms, conditions,
and amounts set forth herein.

IN WITNESS WHEREOF, the parties have signed this Employment Agreement as of the
day and year first written above.

                  /s/ Douglas G. Bailey       /s/ Suzanne Clements              
    Douglas G. Bailey — Employee       Witness    
 
               
 
          Suzanne Clements
 
Name (Please print or type)    
 
                FUEL TECH, INC.            
 
               
By:
  /s/ Albert G. Grigonis            
 
               
 
  Name: Albert G. Grigonis            
 
  Title: Vice President, and Corporate Secretary            

 